Citation Nr: 0730274	
Decision Date: 09/26/07    Archive Date: 10/01/07

DOCKET NO.  05-20 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii



THE ISSUES

1. Entitlement to service connection for post-traumatic 
stress disorder.

2. Entitlement to service connection for heart disease 
secondary to post-traumatic stress disorder. 



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Horrigan 

INTRODUCTION

The veteran, who is the appellant, served on active duty from 
April 1963 to April 1966. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in May 2003 of a Regional 
Office (RO) of the Department of Veterans Affairs (VA).

In July 2007, the veteran withdrew his request for a Board 
hearing. 

The claim of service connection for post-traumatic stress 
disorder is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  A decision on the claim of service 
connection for heart disease secondary to post-traumatic 
stress disorder is deferred until the claim of service 
connection for post-traumatic stress disorder is fully 
developed. 


REMAND

Pursuant to 38 C.F.R. § 3.304(f), service connection for 
post-traumatic stress disorder requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).  

Private and VA records document a current diagnosis of post-
traumatic stress disorder. 

The veteran has described an in-service stressor while he was 
serving in Vietnam in 1965 with sufficient detail to warrant 
further evidentiary development. 



Accordingly, under the duty to assist, the case is REMANDED 
for the following action. 

1. Obtain the records since May 2006 from 
the Hilo Vet Center in Hilo, Hawaii.

2. Ask the U.S. Army and Joint Services 
Research Center for: 

a). The morning reports, sick 
reports, unit history, and lessons 
learned for Headquarters & Company 
A, 725th Maintenance Battalion 
(Hawaii) and for Company A, 501st 
Aviation Battalion (Vietnam) 
(Attached) at Ben Hoa Air Base for 
the period from June 1965 to August 
1965 for documentation of: 

i). The temporary duty 
assignment of the veteran to 
Company A, 501st Aviation 
Battalion (Vietnam) (Attached) 
at Ben Hoa Air Base for the 
period from June 1965 to August 
1965; and, 

ii). The noncombat injury of 
Specialist "James Mann" in 
June 1965 at a radar site at or 
near Ben Hoa Air Base. 

b). An incident report in July 1965 
for an attack or explosion at the 
terminal at Tan Son Nhut Air Force 
Base. 

3). If an in-service stressor is 
verified, schedule the veteran for VA 
psychiatric examination, including 
psychological testing, to determine 
whether he has post-traumatic stress 
disorder based upon the verified stressor 
only.  The veteran's claims file must be 
made available to the examiner for 
review. 

4). After the development has been 
completed, adjudicate the claim.  If the 
benefit remains denied, furnished the 
veteran a supplemental statement of the 
case and return the case to the Board. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

